                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


UNITED STATES OF AMERICA,

               Plaintiff,                                    Case No. 1:18-cr-166

v.                                                           Hon. Paul L. Maloney
                                                             United States District Judge
DANIEL DARIO TREVINO,
DANIEL VERNELL CORBIN, and
DANIEL LEE BACHELDER,

               Defendants.
_____________________________________/

     GOVERNMENT’S MOTION IN LIMINE REGARDING PROSPECTIVE DEFENSES

        The United States of America, by and through its counsel, Andrew Byerly Birge, United

States Attorney for the Western District of Michigan, and Joel S. Fauson, Assistant United States

Attorney, respectfully asks this Court to issue an order that precludes testimony, evidence, and

argument asserting or suggesting, as a full or partial defense, any of the following: 1) medical

necessity; 2) compliance with the Michigan Medical Marijuana Act; 3) subjective belief by any

defendant that his or her conduct was lawful or that they were advised by an attorney that their

conduct was lawful; 4) entrapment by estoppel; and, 5) jury nullification. A brief accompanies

this motion.

                                              Respectfully submitted,

                                              ANDREW BYERLY BIRGE
                                              United States Attorney

Dated: October 15, 2018                       /s/ Joel S. Fauson
                                              JOEL S. FAUSON
                                              Assistant United States Attorney
                                              P.O. Box 208
                                              Grand Rapids, MI 49501-0208
                                              (616) 456-2404
